Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/12/2017, 10/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohl (DE102006036836).
	As to independent claim 1, An electrical machine (1) comprising: a housing (2) and a stator (5) which that is arranged one or more regions in the housing (2), the stator being (5) held on the housing (2), characterized in that the electrical machine (1) has an opening (21) which that extends in an axial direction of the electrical machine (1), wherein the opening (21) is extends into the housing (2) and into the stator (5); and a spring element (16),  that is arranged within the opening (21) in order to hold the stator  (5) on the housing (2) as shown in figures 1 and 2.  
As to claim 2/1, Kohl teaches wherein positive engagement against rotation of the stator (5) relative to the housing (2) is brought about by the spring element (16) introduced into the opening (21) as shown in figure 2.  
As to claim 3/1, Kohl teaches wherein the spring element (16) is iintroducible in the axial direction of the electrical machine (1) into the opening (21), the spring element (16) being stretchable, with an outside diameter being reduced such that the spring element (16) presses against the opening (21)  perpendicularly to the axial direction in a correct installation position in the opening (21) (see page 4, line 26-32) and as shown in figures 1, 2 and 4.  
As to claim 5/1, Kohl teaches wherein the spring element (16) is designed configured as a helical tension spring.  
As to claim 9/1, Kohl teaches wherein the opening (21) is arranged in a region of the electrical machine (1) which that is neutral for a magnetic flux as shown in figures 1, 2.  
As to claim 10/1, Kohl teaches  wherein the electrical machine (1) has a plurality of openings (26) and a plurality of spring elements (16), wherein one spring element of the plurality of spring elements (16) is arranged in each opening (21) of the plurality of openings (21) as shown in figures 1 and 2.  
As to independent claim 11, Kohl teaches method for producing an electrical machine (1), having the following steps the method comprising: providing an housing (2); and  arranging a stator (5) at least in some region or one or more regions in the housing (2), wherein the stator (5) is held in the housing (2), wherein the electrical machine (1) has an opening (21)  which that extends in an axial direction of the electrical machine (1), wherein the opening (21) is introduced into the housing (2) and into the stator (5), and a spring element (16) of the electrical machine (1) is arranged within the opening (21) in order to hold the stator (5) on the housing (2) as shown in figures 1 and 2.  
As to claim 12/11, Kohl teaches wherein the spring element (16) is stretched in the axial direction of the electrical machine and is then introduced into the opening (21) as shown in figures 1 and 2.  
As to claim 13/2, Kohl teaches wherein the spring element (16) is introducible in the axial direction of the electrical machine into the opening (21) , the spring element (16) being stretchable, with an outside diameter being reduced, such that the spring element presses against the opening perpendicularly to the axial direction in a correct installation position in the opening (21) as shown in figures 1 and 2.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohl (DE102006036836) as applied in claim 3 and 13 above, and further in view of Li (CN106787493).
As to claims 4/3 and 14/13, Kohl teaches the claimed limitation as discussed above except  wherein the opening has a round cross section, and wherein a diameter (d) of the opening is smaller than the outside diameter of the spring element in a relaxed state.  
Li teaches wherein the opening (3) has a round cross section, and wherein a diameter (d) of the opening is smaller than the outside diameter of the spring element (1) in a relaxed state as shown in figure 4, for the advantageous benefit of reducing volume of mechanical part and occupying space and satisfying light requirements.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kohl by using the opening has a round cross section, and wherein a diameter (d) of the opening is smaller than the outside diameter of the spring element in a relaxed state, as taught by Li, to reduce volume of mechanical part and occupying space and satisfying light requirements.
As to claim 15/14, Kohl teaches wherein the spring element (16) is designed configured as a helical tension spring. 
Claim(s) 6-8, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohl (DE102006036836) as applied in claim 6, 15 above, and further in view of Ochai (JP2013034387).
As to claim 6/5, Kohl teaches the claimed limitation as cussed above except wherein the electrical machine (1) has, within the opening (16), at least one recess (26) to receive a portion of a spring wire of the spring element (16) as shown in figure 1 and 2 , but Kohl teaches the claimed limitation as discussed above except wherein the recess extends in a radial direction (r) of the electrical machine.
However Ochai teaches wherein the recess (161 and 163) extends in a radial direction (r) of the electrical machine as shown in figure 11, for the advantageous benefit of absorbing the vibration of the stator and reduce the vibration noise of the motor case.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kohl by using the recess extends in a radial direction (r) of the electrical machine, as taught by Ochiai, to absorb the vibration of the stator and reduce the vibration noise of the motor case.
As to claim 7/6, Kohl teaches wherein positive engagement against a movement of the stator (5) in the axial direction relative to the housing (1) is brought about by the spring wire portion received in the at least one recess (21) as shown in figure 2-3.  
As to claim 8/6, Kohl teaches the claimed limitation as discussed above except  wherein the stator has a laminated core having individual laminations, and, in a region of the at least one recess, at least 4Attorney Docket No.: 10348-20022A one of the individual laminations has a shorter length in the radial direction (r) than the remaining individual laminations.  
However Ochiai teaches the stator has a laminated core (131) having individual laminations, and, in a region of the at least one recess (see figure 11) , at least 4Attorney Docket No.: 10348-20022A one of the individual laminations (135) has a shorter length in the radial direction (r) than the remaining individual laminations (134) as shown in figure 11, for the advantageous benefit of absorbing the vibration of the stator and reduce the vibration noise of the motor case.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kohl by using the stator has a laminated core having individual laminations, and, in a region of the at least one recess, at least 4Attorney Docket No.: 10348-20022A one of the individual laminations has a shorter length in the radial direction (r) than the remaining individual laminations, as taught by Ochiai, to absorb the vibration of the stator and reduce the vibration noise of the motor case.
As to claim 16/15, Kohl teaches the claimed limitation as discussed above except  wherein the electrical machine has, within the opening, at least one recess to receive a portion of a spring wire of the spring element, and wherein the recess extends in a radial direction of the electrical machine.  
However Ochiai teaches the electrical machine has, within the opening (see figure 11) , at least one recess (161, 163) to receive a portion of a spring wire of the spring element (162, 164), and wherein the recess (161 and 163) extends in a radial direction of the electrical machine as shown in figure 11, for the advantageous benefit of absorbing the vibration of the stator and reduce the vibration noise of the motor case.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kohl by using the opening, at least one recess to receive a portion of a spring wire of the spring element, and wherein the recess extends in a radial direction of the electrical machine, as taught by Ochiai, to absorb the vibration of the stator and reduce the vibration noise of the motor case.
As to claim 17/16, Kohl teaches wherein positive engagement against rotation of the stator (5) relative to the housing (2) is brought about by the spring wire portion received in the at least one recess (26) as shown in figure 2.  
As to claim 18/17, Kohl teaches the claimed limitation as discussed above except wherein the stator has a laminated core having individual laminations, and, in a region of the at least one recess, at least one of the individual laminations has a shorter length in the radial direction than the remaining individual laminations.
	Ochiai teaches wherein the stator (130) has a laminated core (131) having individual laminations, and, in a region of the at least one recess (161 and 163), at least one of the individual laminations (135) has a shorter length in the radial direction than the remaining individual laminations (134) as shown in figure 11, for the advantageous benefit of absorbing the vibration of the stator and reduce the vibration noise of the motor case.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kohl by using the stator has a laminated core having individual laminations, and, in a region of the at least one recess, at least one of the individual laminations has a shorter length in the radial direction than the remaining individual laminations, as taught by Ochiai, to absorb the vibration of the stator and reduce the vibration noise of the motor case.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	May 11, 2022